Title: From George Washington to Richard Varick, 28 February 1782
From: Washington, George
To: Varick, Richard


                  
                     
                     Dear Sir
                     Head Quarters Philadelphia Feby 28th 1782
                  
                  I have been duly favored with your Letter of the 19th Inst.
                  I have written to Major Genl Heath to apply to you for the Certified Copy of the Determination of a Board of Officers, respecting the Challenges made against some of the Members of the Court Martial appointed for the trial of General Arnold—You will be pleased to make out the Copy of that or any other official decision on that subject & transmit the same to General Heath.  I am Dear Sir With great regard & esteem
                  
                     P.S. The Board of General officers was held at MiddleBrook the spring of 1779.
                     General Mcdougal calls for a certified Copy of the Council of War held at Mrs McGowans on the 12th Sepr 1776—Be pleased to make it out and deliver it to him.
                     The P.S. included in the body of the letter
                     P.S.  Since writing the above I have recd your favor of the 21st Feby & will cause an enquiry to be made respecting the minutes of the Councils of War you mention.
                  
                  
               